UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 3, 2011 HKN, INC. (Exact Name of registrant as specified in its charter) Delaware 1-10262 95-2841597 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 180 State Street, Suite200 Southlake, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (817) 424-2424 Former Name or Former Address, if Changed Since Last Report: Not applicable Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES On June 3, 2011, HKN,Inc. (the “Company”) entered into a Securities Exchange Agreement with Quadrant Management, Inc. (“Quadrant”) to purchase the remaining outstanding units of BriteWater International, LLC, (“BriteWater”).BriteWater is a privately-owned company which owns a patented oilfield emulsion-breaking OHSOL technology which may be used to purify oilfield emulsions by breaking and separating the emulsions into oil, water, and solids. Pursuant to the Securities Exchange Agreement, the Company will issue an aggregate of 1,286,223 restricted shares of its common stock in exchange for the remaining outstanding membership units of BriteWater.Subsequent to the closing of the transaction, BriteWater will be a wholly-owned subsidiary of HKN.The transaction is expected to close no later than June 30, 2011. Quadrant is an affiliate of Alan G. Quasha, Chairman of the Board of Directors of the Company. The issuance of the Company’s common stock to Quadrant is exempt from registration under the Securities Act of 1933, as amended, pursuant to Section 4(2) thereunder.Quadrant has represented that it is acquiring the shares of the Company’s common stock for investment purposes and that it is an accredited investor. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HKN,Inc. (Registrant) Date:June 3, 2011 By: /s/ Sarah Gasch Sarah Gasch Vice President and CFO
